386 U.S. 284
87 S. Ct. 1041
18 L. Ed. 2d 50
John Vernon DECKARDv.WARDEN, MISSOURI STATE PENITENTIARY.
No. 533, Misc.
Supreme Court of the United States
March 13, 1967

John Vernon Deckard, pro se.
Norman H. Anderson, Atty. Gen. of Missouri, and Howard L. McFadden, Asst. Atty. Gen., for respondent.
On Petition for Writ of Certiorari to the Supreme Court of Missouri.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the Supreme Court of Missouri for further consideration. Swenson v. Bosler, 386 U.S. 258, 87 S. Ct. 996, 18 L. Ed. 2d 33; Eskridge v. Washington State Board of Prison Terms and Paroles, 357 U.S. 214, 78 S. Ct. 1061, 2 L. Ed. 2d 1269; Tehan v. United States ex rel. Shott, 382 U.S. 406, 416, 86 S. Ct. 459, 15 L. Ed. 2d 453.